

115 S2655 IS: Promoting Hydropower Development and Jobs Act
U.S. Senate
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2655IN THE SENATE OF THE UNITED STATESApril 12, 2018Mr. Portman (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Power Act to promote hydropower development at existing nonpowered dams, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Hydropower Development and Jobs Act. 2.Promoting hydropower development at existing nonpowered damsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following:
			
				34.Promoting hydropower development at existing nonpowered dams
 (a)DefinitionsIn this section: (1)Qualifying facilityThe term qualifying facility means a facility that the Commission determines is a qualifying facility under subsection (b)(1).
 (2)Qualifying nonpowered damThe term qualifying nonpowered dam means any dam, dike, embankment, or other barrier— (A)the construction of which was completed on or before the date of enactment of this section;
 (B)that is or was operated for the control, release, or distribution of water for agricultural, municipal, navigational, industrial, commercial, environmental, recreational, aesthetic, drinking water, or flood control purposes; and
 (C)that, as of the date of enactment of this section, is not generating electricity with hydropower generating works that are licensed under, or exempted from the license requirements of, this part.
							(b)Expedited licensing process for non-Federal hydropower projects at existing nonpowered dams
						(1)Authority to issue and amend licenses and preliminary permits
 (A)In generalThe Commission may issue and amend licenses and preliminary permits, as appropriate, for any facility that the Commission determines meets the qualifying criteria under subparagraph (B).
 (B)Qualifying criteriaTo be considered a qualifying facility under subparagraph (A), the Commission shall determine that, with respect to the facility—
 (i)as of the date of enactment of this section, the facility is not licensed under, or exempted from the license requirements of, this part;
 (ii)the facility will be associated with a qualifying nonpowered dam; (iii)the facility will be constructed, operated, and maintained for the generation of electric power;
 (iv)the facility will use for the generation described in clause (iii) withdrawals, diversions, releases, or flows from the associated qualifying nonpowered dam, including the impoundment or other infrastructure associated with the associated qualifying nonpowered dam; and
 (v)the operation of the facility will not result in any material change to the storage, release, or flow operations of the associated qualifying nonpowered dam.
 (2)RuleNot later than 180 days after the date of enactment of this section, the Commission shall issue a rule establishing an expedited process for issuing and amending licenses and preliminary permits for qualifying facilities under this section.
						(3)Interagency Task Force
 (A)In generalIn establishing the expedited process under paragraph (2), the Commission shall convene an interagency task force to coordinate the regulatory processes associated with the authorizations required to construct and operate a qualifying facility.
 (B)RepresentationThe interagency task force convened under subparagraph (A) shall include representatives from appropriate Federal and State agencies and Indian Tribes.
 (4)Length of ProcessThe Commission shall ensure that the expedited process under paragraph (2) results in a final decision on an application for a license for a qualifying facility by not later than 2 years after the date on which the Commission receives the completed application for the license.
						(c)Dam safety
 (1)AssessmentBefore issuing any license for a qualifying facility under this section, the Commission shall assess the safety of existing non-Federal dams and other non-Federal structures associated with the qualifying facility, including possible consequences associated with the failure of such a structure.
 (2)RequirementsIn issuing any license for a qualifying facility, the Commission shall ensure that the dam safety requirements of the Commission apply to the qualifying facility and the associated qualifying nonpowered dam over the term of the license.
 (d)Interagency communicationsInteragency cooperation in the preparation of an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license for a qualifying facility under this section, and interagency communications relating to licensing process coordination under this section, shall not—
 (1)be considered to be ex parte communications under Commission rules; or (2)preclude an agency from participating in a licensing proceeding under this part.
						(e)Identification of nonpowered dams for hydropower development
 (1)In generalNot later than 1 year after the date of enactment of this section, the Commission, acting jointly with the Secretary of the Army, the Secretary of the Interior, and the Secretary of Agriculture (referred to in this subsection as the Secretaries), shall develop a list of existing nonpowered Federal dams that the Commission and the Secretaries agree have the greatest potential for non-Federal hydropower development.
 (2)ConsiderationsIn developing the list under paragraph (1), the Commission and the Secretaries may consider— (A)the compatibility of hydropower generation with existing purposes of the dam;
 (B)the proximity of the dam to existing transmission resources; (C)the existence of studies to characterize environmental, cultural, and historic resources relating to the dam; and
 (D)the effects of hydropower development on release or flow operations of the dam. (3)AvailabilityThe Commission shall—
 (A)provide the list developed under paragraph (1) to— (i)the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate; and
 (ii)the Committee on Energy and Commerce, the Committee on Transportation and Infrastructure, and the Committee on Natural Resources of the House of Representatives; and
 (B)make the list available to the public.. 3.Obligation for payment of annual chargesSection 10(e) of the Federal Power Act (16 U.S.C. 803(e)) is amended by adding at the end the following:
			
 (5)Any obligation of a licensee for payment of annual charges under this subsection shall commence when the construction of the applicable facility commences..